Van Vorst, J.
The defendant supposes that the plaintiff in and by his second and third causes of action is proceeding to recover damages arising from “ fraud and conspiracy.” I do not so understand these portions of the complaint. The plaintiff seeks to recover for breaches of contract which these causes of action set up. The tort appears to have been waived.
The causes of action all arising on contract may be joined.
I think that the second and third causes of’ action contain sufficient allegations to show breaches of the contracts therein disclosed. That is sufficient.
There is no defect of parties defendant; Brague is averred to have been the defendant’s agent.
There should be judgment for the plaintiff on the demurrer, with liberty to the defendant to answer on payment of costs.